Citation Nr: 0530487	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from June 1962 to December 1962, and from 
April 1963 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the veteran's claim of 
entitlement to service connection for a low back disorder.  
The veteran appealed, and in August 1998 and October 2003, 
the Board remanded the claim for additional development.  

In October 2002, the veteran was afforded a hearing at the RO 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of the hearing is of record.

In October 2003, the Board remanded the issue for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The evidence does not establish that the veteran has a low 
back disorder that is related to his active duty for 
training.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty for training.  38 U.S.C.A. §§ 101(22), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
2001 and March 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and all evidence 
that he desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the March 2002 and December 2004 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield, supra.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and SSA records.  In 
November 2004, the veteran was scheduled for a VA 
examination, to include a request for an etiological opinion.  
However, the veteran failed to report for his examination.  
In November 2004, a letter was received from the veteran, the 
return address of which indicated that it was a state 
correctional facility.  In his letter, the veteran stated 
that he was presently in an institution, and that he would 
remain there until "at least sometime in 2005."  He did not 
request another examination.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board notes that the veteran's written statement received 
in November 2004 contained contentions that were essentially 
cumulative of those already of record.  Therefore, a remand 
to the RO for the issuance of an SSOC is not warranted.  See 
38 C.F.R. § 19.37.

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Decision

The veteran argues that service connection is warranted for a 
low back disorder.  He asserts the following: he fell in an 
accident while running up some stairs at Fort Monmouth, at 
which time other soldiers fell on top of him; he was treated 
for back pain about ten times during service, to include 
medication; he has had back pain since that time; a 
computerized tomography (CT) scan (dated in 1996) shows that 
he has low back pathology and is evidence in support of his 
claim.   

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2005).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not apply 
to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran's service medical records show that on April 19, 
1963, he was treated for "vague pain" in the lumbosacral 
area on the right.  On examination, there was a full range of 
motion of the right leg, with no right hip involvement.  
There was no diagnosis.  On April 30, 1963, he was treated 
for a one-week history of right hip pain on movement.  On 
examination, there was no loss of motion.  He was given heat 
liniment, and medication.  In September 1963, he was treated 
for complaints of five-month history of pain in the right 
sacroiliac area after lifting a duffle bag, as well as 
numbness aggravated by prolonged standing.  The report notes 
that the veteran had a full range of motion in his lumbar 
spine and hips.  The report indicates that a neurological 
examination was normal, and that X-rays were within normal 
limits.  The impression was "no significant orthopedic 
disease."   Examination reports, dated in November 1962 and 
October 1963, show that his musculoskeletal system was 
clinically evaluated as normal.  Accompanying "reports of 
medical history" for each examination report show that the 
veteran did not indicate that he had any relevant symptoms.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, as well as decisions of the 
Social Security Administration (SSA) (and the SSA's 
supporting medical evidence), dated between 1983 and 1996.  

This evidence shows that in July 1983,  the SSA denied the 
veteran's claim.  The supporting medical evidence at that 
time included a report from Edward F. Quinn III, M.D., dated 
in March 1983, which indicates that the veteran was diagnosed 
with mechanical low back pain.  A report from Ciriaco G. 
Bongalos, M.D., dated in May 1983, shows that on examination, 
there was no back spasm.  A neurological examination resulted 
in no evidence of motor or sensory deficit, and deep tendon 
reflexes were equal and normoactive.  The assessment noted 
that the results were compatible with rheumatic arthritis, 
but that there was no clinical evidence or findings of acute 
flare-ups of the disease, or any significant residual 
deformity of the affected joints.  The examiner noted that it 
was conceivable that the veteran may have some psychological 
overly considering his history of psychiatric problems.  The 
reports from both Dr. Quinn and Dr. Bongalos show that the 
veteran reported a history of a back injury in 1963.  

In May 1996, the SSA granted the veteran's claim for 
disability benefits.  The SSA determined that the veteran was 
disabled as of February 1996, with a primary diagnosis of 
"schizoaffective, and other psychotic disorders."  

A VA CT scan report, dated in July 1996, contains an 
impression noting degenerative changes and bilateral facet 
arthropathy at several levels of the lumbar spine, a large 
bulging disc at L3-4, and a small bulging disc at L4-5.  

A statement from the veteran's mother, received in June 1996, 
states that the veteran was limping, in severe pain, and 
taking medications upon his separation from service at Fort 
Monmouth.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a low back disorder.  The 
veteran's service medical records show treatment for back 
pain on two occasions during service.  However, there was no 
diagnosis after the first treatment, and the records from the 
second treatment show that a neurological examination was 
normal, and that X-rays were within normal limits.  The 
impression was "no significant orthopedic disease."   
Examination reports, dated in November 1962 and October 1963, 
show that his musculoskeletal system was clinically evaluated 
as normal.  Accompanying "reports of medical history" for 
each examination report show that the veteran did not report 
any relevant symptoms.  Given the foregoing, a chronic 
condition is not shown during ACDUTRA.  In addition, the 
first competent post-service evidence of a low back condition 
is Dr. Quinn's March 1983 report.  This report is dated about 
20 years after ACDUTRA, and this lengthy period without 
treatment weigh heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the 
claims file does not contain any competent evidence showing 
that there is a nexus between a current low back disorder and 
the veteran's ACDUTRA.  Accordingly, the claim must be 
denied.  See 38 U.S.C.A. §§ 101(22) and 1131; 38 C.F.R. 
§ 3.303.  

In reaching this decision, the Board has considered the oral 
and written testimony of the appellant, and the lay 
statement.  The Board points out that, although a lay person 
is competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the appellant's claim for service 
connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for a low back disorder is denied. 



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


